MEMORANDUM ***
Wen Qin Wang, a native and citizen of the People’s Republic of China, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s (“IJ”) denial of her application for asylum, withholding of removal, and request for protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149 (9th Cir.1999), grant the petition for review, and remand for further proceedings.
The IJ’s adverse credibility determination is not supported by substantial evidence because it is based on minor omissions, Bandari v. INS, 227 F.3d 1160, 1167 (9th Cir.2000), and speculation and conjecture, see Shah v. INS, 220 F.3d 1062, 1069 (9th Cir.2000); see also Aguilera-Cota v. INS, 914 F.2d 1375, 1382 (9th Cir.1990).
Accordingly, we grant the petition for review and remand for further proceedings on the merits of Wang’s asylum, withholding or removal, and CAT claims. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publi- ■ cation and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.